The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




       Dated: 01:53 PM January 16, 2019




                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

  IN RE:                                    )   CHAPTER 7
                                            )
  BRIAN DAVID HEIM                          )   CASE NO. 18-62067
                                            )
           Debtor.                          )   JUDGE RUSS KENDIG
                                            )
                                            )
                                            )   MEMORANDUM OF OPINION
                                            )   (NOT FOR PUBLICATION)



        This opinion is not intended for publication or citation. The availability of this opinion,
in electronic or printed form, is not the result of a direct submission by the Court.

        On October 11, 2018, Debtor filed a chapter 7 bankruptcy petition. The petition is
signed by Debtor. On the petition date, Debtor also filed a certificate of credit counseling. The
certificate indicates that the course was completed by POA, Jane Heim. This court has
previously determined that the credit counseling course requirement cannot be delegated to an
agent. See, e.g., In re Hammer, Case. No. 08-61505 (Bankr. N.D. Ohio Sept. 11, 2008); see also
In re Ebert, Case No. 08-63527 (Bankr. N.D. Ohio November 23, 2011) (addressing the
postpetition financial management course). On October 12, 2018, the court entered an order
requesting that Debtor file a motion seeking an exemption from the counseling requirement.
Debtor filed such a motion on October 15, 2018.




 18-62067-rk     Doc 20     FILED 01/16/19       ENTERED 01/16/19 14:26:33            Page 1 of 2
        Debtor is currently incarcerated in federal prison, and argues that he is entitled to an
exemption under 11 U.S.C § 109(h)(4), which states that the credit counseling requirement will
not apply to a debtor who is determined to be “unable to complete those requirements because of
incapacity, disability, or active military duty in a military combat zone.” Debtor has claimed
that he should be exempt because his incarceration places him in a situation of disability, which
exists when “the debtor is so physically impaired as to be unable, after reasonable effort, to
participate in an in person, telephone, or Internet briefing.” Id. Debtor additionally claims,
without a supporting affidavit or evidence of any kind, that he would not be permitted to
undertake the counseling course over the phone while in prison.

         Courts have not been sympathetic to this interpretation of the disability exemption. The
state of being physically restrained is not synonymous with being physically impaired. In re
Goodwin, 2009 Bankr. LEXIS 1362 (Bankr. N.D. Ga. 2009), *3-4. If the word “disability”
were read as meaning “inability to show up”, that exemption would render the active military
duty exemption entirely unnecessary and redundant. Id. Though incarceration “may erect
physical barriers” to completing the requirement, “it is not a physical impairment in the sense
that it is not an injury, defect, or characteristic of this person’s physical makeup that prevents
him from doing what is necessary to obtain the briefing.” In re Larsen, 399 B.R. 634, 637
(Bankr. E.D. Ga. 2009). The view that incarceration is not a disability within the meaning of
the statute is shared by courts throughout multiple circuits, including the Sixth Circuit.. See,
e.g., In re Anderson, 397 B.R. 363, 366-367 (6th Cir. BAP 2008); In re Bindus, 2008 Bankr.
LEXIS 2387 (Bankr. N.D. Ohio 2008); In re Hubel, 395 B.R. 823, 826 (N.D.N.Y. 2008); In re
Rendler, 368 B.R. 1, 4 (Bankr. D. Minn. 2007); In re McBride, 354 B.R. 95, 99 (Bankr. D.S.C.
2006).

        As of January 14, 2019, Debtor has failed to file a credit counseling certificate for a
course he himself completed. Consequently, Debtor’s failure to comply with the bankruptcy
rules renders him ineligible to be a debtor. Accordingly, the case will be dismissed by separate
order.
                                       #     #       #


Service List:

Brian David Heim
435 Prospect Avenue
Canal Fulton, OH 44614

David A. Looney
1735 S. Main Street
Akron, OH 44301

Anne Piero Silagy
1225 South Main Street
Suite 1
North Canton, OH 44720




 18-62067-rk     Doc 20     FILED 01/16/19       ENTERED 01/16/19 14:26:33           Page 2 of 2
